Citation Nr: 1139962	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the feet.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1978 to March 1986.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the course of appeal, in April 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing conducted between the RO and the Board Central Office.  A transcript of that hearing is contained in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his April 2011 hearing, the Veteran testified to treatment for a skin condition of his feet at VA beginning in the early 1990s, and also then testified that he began going to VA for treatment in 1992.  While obtained VA treatment records include a notation that the Veteran had been discharged from a VA  hospitalization in December 1994, the earliest obtained records of treatment or hospitalization at VA are from March 1999.  These records reflect medical care for a skin condition affecting both feet in the vicinity of the toes including interdigital areas.  The March 1999 records do not reflect any self-reported long-standing or recurrent skin condition affecting the feet.  Nonetheless, the indication within VA medical records of prior unobtained VA records, at least from hospitalization in December 1994, as well as the Veteran's self-report of prior VA treatment for a skin condition of the feet, necessitates further efforts to obtain such earlier VA records.  

While a VISTA document printed in May 2008 indicates a request for records of VA treatment between January 1978 and December 1992, there is no follow-up VISTA document or other document indicating that such a requested was sent or that a reply was received.  VA must make efforts to obtain indicated VA records until the possibility of obtaining such records is exhausted.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(1) (2011); see also Loving v. Nicholson, 19 Vet. App. 96, 102   (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  The Board concludes that such further efforts to obtain indicated VA treatment records should be undertaken, because it is unsatisfied that this standard of effort has been met in this case.  

Additionally, testimony by the Veteran that he had a skin disability of the feet on a recurrent, ongoing basis since service is evidence of "continuity of symptomatology," which may potentially support a grant of service connection in lieu of evidence of chronicity of disability shown in service.  See 38 C.F.R. § 3.303(b) (2011) ; Jandreau v. Nicholson, 492 F.3d 1372, 1376   (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").  The Veteran's claim must thus also be considered and developed on this basis.  

The Veteran's claim for service connection for a seizure disorder is supported by service treatment records reflecting multiple syncopal episodes.  The first such documented episode in April 1979 was addressed including by obtaining a brain scan with contrast.  That scan was negative for detected pathology.  However, upon a further syncopal episode in July 1981, an assessment was made of probable adult onset seizure disorder.  An EEG was obtained and Dilantin were then prescribed.  However, a follow-up treatment record later in July 1981 indicated that there was to be no medication for training.  Results of the EEG are not entirely clear from the record.  

No additional follow up treatment is reflected in service treatment records.  The Veteran's February 1986 report of medical history noted a history of treatment for seizures including brief treatment with Dilantin, but also indicated that the Veteran's last seizure was reported to have been in 1979.  

At his hearing before the undersigned in April 2011, the Veteran testified that he had never had any seizures or blacking out spells since incidents he experienced in service.  However, he also testified to his belief that he might still have some syncopal symptoms.  The Veteran cannot be expected to discern accurately whether he has persistence of a condition requiring medical expertise and testing to identify correctly; that is particularly the case where, as here, the condition may be manifested by loss of consciousness.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009) (claimants should not be required to discern, for purposes of claims before VA, whether they have one disability versus another where the disabilities in question are generally beyond the purview of lay knowledge).  

The Veteran has yet to be afforded a VA examination to ascertain whether he has a current seizure disorder.  The Board cannot make its own independent medical determination, and in this case is compelled to seek medical evaluation of the Veteran to ascertain whether a seizure disorder is present which may be associated with service.  Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran has yet to be afforded a VA examination to address his claimed seizure disorder.  Thus, a VA examination should be obtained to address whether the Veteran has a current seizure disorder which may be associated with service, based on evidence indicating the possibility of  a link between service and a current seizure disorder.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the appropriate opportunity to submit additional evidence or argument in furtherance of his claims.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2.  The RO/AMC must seek all records of VA treatment of the Veteran after service and up to the present which have not yet been obtained, from all indicated sources, until all  avenues for obtaining such records have been exhausted.  This should include all unobtained records from the Nashville VAMC, and all records of both outpatient treatment and inpatient care.  The RO/AMC must document all such efforts, and all records and responses received must be associated with the claims file.  

3.  Thereafter, afford the Veteran a new VA examination by a neurologist, to address the nature and etiology of any current seizure disorder.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.  The examiner should address the following:

a.  The examiner should be specifically informed that the record presents a question as to whether the Veteran has a current seizure disorder or neurological disorder which in the past was productive of seizures or seizure-like findings or symptomatology, to include findings on EEG or syncopal symptoms.  The examiner should carefully review service records reflecting treatment for a seizure disorder or possible seizure disorder.  The examiner should also note the Veteran's assertions of past and present symptoms.  The examiner is advised, in this regard, that continuity of symptomatology from service to the present may potentially support the presence of a chronic disability from service to the present, even in the absence of corroborating medical evidence of such chronicity over time, and even where there is a long interval of time without treatment for disability.  

That said, the examiner must exercise his or her own best medical judgment in determining whether the Veteran's claimed seizure disorder is present currently and if so whether it is related to disease or disability in service as evidenced by symptoms and findings in service.  In so doing, the examiner must of necessity weigh the credibility and weight of the Veteran's assertions of continuity of symptomatology.

b.  The examiner should address whether the Veteran has a current seizure disorder or other central neurological disorder potentially causative of syncope or other seizure-like symptoms.  
 
c.  For any such current central neurological disorder found, the examiner should address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service or is otherwise causally related to service, or whether such development or causation is unlikely (i.e., less than a 50-50 probability).  In providing this opinion, the examiner should carefully review service and post-service medical records, as well as lay statements and other relevant evidence as contained within the claims file.  

d.  The examiner should consider all pertinent evidence and the credibility of such evidence. When addressing the credibility of the Veteran's statements, the examiner should clearly articulate his/her conclusions about the credibility of the statements, and the reasons for those conclusions. 

e.  All opinions provided should include discussion of specific evidence of record.  The examiner must provide a complete rationale for any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so. 

3. Thereafter, and following any other indicated development (potentially to include a VA examination addressing the Veteran's claimed skin disorder of the feet if obtained evidence warrants it), readjudicate the remanded claims de novo.  If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him with an SSOC and an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


